Case 1:20-cr-00207-LAK Document 10 Filed 03/19/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a a ee ee ee ee xX
UNITED STATES OF AMERICA :

: [PROPOSED] ORDER
-Vv.- :

i 20 Cr. 207 (LAB)

SYED ALI RAZA, :
Defendant. ;
ea aa kh a ae ee ee ee oe xX

WHEREAS, with the defendant’s consent, his guilty plea allocution was made
before a United States Magistrate Judge on February 22, 2021;

WHEREAS, a transcript of the allocution was made and thereafter was transmitted
to the District Court; and

WHEREAS, upon review of that transcript, this Court has determined that the
defendant entered the guilty plea knowingly and voluntarily and that there was a factual basis for
the guilty plea;

iT IS HEREBY ORDERED that the defendant’s guilty plea is accepted.

SO ORDERED:

Dated: low York. New York
(Ff 2021

 

 

THE HONORABLE TEwis A. KAPLAN
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 
